 1   HEATHER E. WILLIAMS, SBN 122664
     Federal Defender
 2   CHRISTINA SINHA, SBN 278893
     Assistant Federal Defender
 3   Designated Counsel for Service
     801 I Street, 3rd Floor
 4   Sacramento, CA 95814
     Telephone: (916) 498-5700
 5   Fax: (916) 498-5710

 6   Attorneys for Defendant
     XAVIER ALEXANDER SPEROPOULOS
 7
 8
                                 IN THE UNITED STATES DISTRICT COURT
 9
                              FOR THE EASTERN DISTRICT OF CALIFORNIA
10
11
         UNITED STATES OF AMERICA,                    )     Case No. 2:19-mj-00019-EFB
12                                                    )
                         Plaintiff,                   )     STIPULATION AND ORDER FOR
13                                                    )     EXTENSION OF TIME FOR
                            v.                        )     PRELIMINARY HEARING PURSUANT TO
14                                                    )     RULE 5.1(d) AND EXCLUSION OF TIME
             XAVIER ALEXANDER                         )
15        SPEROPOULOS AND LAUREN                      )     Date: August 30, 2019
                  CROWE,                              )     Time: 2:00 P.M.
16                                                    )     Judge: Honorable Kendall J. Newman
                        Defendants.                   )
17
18           Plaintiff United States of America, by and through its attorney of record, Assistant United
19   States Attorney Grant Rabenn, and defendants Xavier Alexander Speropoulos and Lauren
20   Crowe, both individually and by and through their respective counsel of record, Christina Sinha
21   and Todd Leras, hereby stipulate as follows:
22
             1.       The Complaint in this matter was filed on January 18, 2019.
23
             2.       By prior stipulation, the parties jointly moved for an extension of the preliminary
24
                      hearing to August 30, 2019 at 2:00 p.m. pursuant to Rule 5.1(d) of the Federal
25
                      Rules of Criminal Procedure.
26
             3.       The parties now jointly move for a further extension of time for the preliminary
27
                      hearing to September 27, 2019 at 2:00 p.m. before the duty Magistrate Judge
28

     Stipulation and Order Continuing Preliminary Hearing    -1-
 1                    pursuant to F.R.C.P. 5.1(d). The parties stipulate that there is good cause for the

 2                    delay, as it is required to allow the defense reasonable time for the preparation

 3                    and review of discovery and for the government’s continued investigation of the

 4                    case. The parties further agree that the interests of justice served by granting this
 5                    continuance outweigh the best interests of the public and the defendants in a
 6                    speedy trial, and respectfully request the Court so to find.
 7
 8                                                      Respectfully submitted,
 9                                                      HEATHER E. WILLIAMS
                                                        Federal Defender
10
11   Date: August 27, 2019                              /s/ Christina Sinha
                                                        CHRISTINA SINHA
12                                                      Assistant Federal Defender
                                                        Attorneys for Defendant
13                                                      Xavier Speropoulos
14
     Date: August 27, 2019                              /s/ Todd Leras
15                                                      TODD LERAS
                                                        Attorney for Defendant
16                                                      Lauren Crowe

17
     Date: August 27, 2019                              MCGREGOR W. SCOTT
18                                                      United States Attorney
19                                                      /s/ Grant B. Rabenn
20                                                      GRANT B. RABENN
                                                        Assistant United States Attorney
21                                                      Attorney for Plaintiff

22
23
24
25
26
27

28

     Stipulation and Order Continuing Preliminary Hearing   -2-
 1                                                    ORDER

 2           The Court, having received and considered the parties’ stipulation for an extension of

 3   time filed on May 13, 2019, finds that the stipulation demonstrates good cause for an extension

 4   of the preliminary hearing date pursuant to Rule 5.1(d) of the Federal Rules of Criminal
 5   Procedure. Furthermore, for the reasons set forth in the parties’ stipulation, the Court finds that
 6   the interests of justice served by granting this continuance outweigh the best interests of the
 7   public and the defendant in a speedy trial. 18 U.S.C. § 3161(h)(7)(A). The Court further finds
 8   that the extension of time would not adversely affect the public interest in the prompt disposition
 9   of criminal cases. Therefore, the Court orders that the date of the preliminary hearing is
10   extended to September 27, 2019, at 2:00 p.m., before the duty Magistrate Judge, Magistrate
11   Judge Allison Claire, and time between June 10, 2019, and September 27, 2019, shall be
12   excluded pursuant to 18 U.S.C. § 3161(h)(7)(A).
13
14   IT IS SO ORDERED.
15   Dated: August 27, 2019
16
17
18
19
20
21
22
23
24
25
26
27

28

     Stipulation and Order Continuing Preliminary Hearing   -3-
